Citation Nr: 1813147	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-50 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 60 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1964 to March 1968.

This matter comes before the Board on appeal of a March 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Montana.  The Agency of Original Jurisdiction (AOJ) has since changed to the VARO in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Asthma is manifested by subjective complaints of difficulty breathing; objective findings include an FEV-1 greater than 40-percent predicted and an FEV-1/FVC greater than 40 percent; episodes of respiratory failure or required daily use of systemic high dose corticosteroids or immuno-suppressive medications has not been shown. 


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for asthma have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.655(a), (b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6602 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the applications of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

The Veteran is rated under DC 6602.  In order to warrant a higher (100 percent) rating, the evidence must show:

* FEV-1 less than 40-percent predicted; 
* FEV-1/FVC less than 40 percent;
* more than one attack per week with episodes of respiratory failure; or
* daily use of systemic  (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

In a January 2017 VA examination, the Veteran reported severe difficulty breathing.  Pulmonary function testing revealed that the pre-bronchodilator FVC was 61% predicted, FEV-1 was 47% predicted, and FEV-1/FVC 60% predicted.  Post-bronchodilator testing showed FVC at 62% predicted, FEV-1 at 49% predicted, and FEV-1/FVC at 60% predicted.  The examiner noted that the FEV-1/FVC best reflected the Veteran's disability. 

The examiner noted that the Veteran required use of oral or parenteral corticosteroid medication, to include chronic low dose corticosteroids and mometasone furoate.  Further, he required two daily inhaled medication - a bronchodilator and an anti-inflammatory medication.  He did not require use of antibiotics or require outpatient oxygen therapy, had not had an episode of respiratory failure in the twelve months preceding the examination, and had not required physician visits for any exacerbations during the same period.
The Veteran noted that asthma impacted his work.  Although he was not working at the time, he stated between his asthma and recent diagnosis of sleep apnea he was unable to sleep and had severe difficulty breathing, which made him very depressed.  An earlier claim for service connection for sleep apnea had been denied.

Based on the evidence above, a higher rating is not warranted.  First, the pulmonary function testing results for the FEV-1 and FEV-1/FVC predicted were both in excess of 40 percent, at 47 percent and 49 percent, respectively.  These findings are consistent with a 60 percent rating but not a 100 percent rating, which requires that the results be under 40 percent.  

Further, the examiner noted that none of the Veteran's prescribed medication was systemic, high dose corticosteroids or immuno-suppressive medications, and the Veteran reported no episodes of respiratory failure in the year prior to the examination.  Moreover, more recent clinical records did not show any new medication prescribed to treat asthma or any other episodes of respiratory failure.  As such, the medical evidence does not reflect that his disability has worsened such that he is entitled to a higher rating for asthma.  

The Board has considered the Veteran's lay statements that his disability is worse than currently assigned.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's asthma has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). In sum, after a careful review of the evidence of record, the benefit of the doubt rule is not applicable and the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 60 percent for asthma is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


